Citation Nr: 0723552	
Decision Date: 07/31/07    Archive Date: 08/14/07

DOCKET NO.  04-10 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an initial compensable evaluation for a 
service-connected traumatic injury of the right wrist with a 
residuals scar.

3.  Entitlement to an evaluation in excess of 10 percent for 
service-connected gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from April 1992 to April 
1996.  

This matter comes to the Board of Veterans' Appeals (Board) 
from April 2003 and February 2004 rating decisions of the RO.  

In July 2003, the veteran testified at a hearing before a 
hearing officer at the RO.

The issues of entitlement to an initial compensable 
evaluation for a service-connected traumatic injury of the 
right wrist with a residuals scar and entitlement to an 
evaluation in excess of 10 percent for service-connected GERD 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

Bilateral hearing loss is not shown to be related to the 
veteran's active duty service.


CONCLUSION OF LAW

The veteran's bilateral hearing loss is not due to disease or 
injury that was incurred in active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  

In this case, in a March 2003 letter, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete his claim, and of what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter also advised the veteran to identify any 
additional information that he felt would support his claim 
and to submit any relevant evidence in his possession.  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112 
(2004).  

The Board acknowledges that the content of the VCAA notice 
provided to the veteran in this case may not have been 
sufficient to comply with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as interpreted by the 
Court in Dingess/Hartman.  The Board finds, however, that any 
such deficiency is harmless error and does not result in 
prejudice to the veteran.  For example, element (1), veteran 
status, has been clearly established and is not at issue in 
this case.  As explained above, the veteran has received 
appropriate notice as to elements (2) and (3).  With respect 
to elements (4) and (5), degree of disability and effective 
date, the Board finds that such matters are rendered moot in 
light of the Board's decision below.  The claim is denied, 
and no disability rating or effective date will be denied.

In summary, the evidence does not show that any notification 
deficiencies have resulted in prejudice.  Therefore, the 
Board finds that to decide the appeal at this time would not 
be prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are post service VA medical records.  The veteran has also 
been afforded a VA medical examination, as mandated under 
certain circumstances by VCAA.  The veteran has pointed to no 
other evidence that should be associated with the claims 
file.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  When the positive and negative 
evidence as to a claim is in approximate balance, thereby 
creating a reasonable doubt as to the merits of a claim, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is inapplicable.  Id. at 1365.

Law and Regulations

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board acknowledges that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in 
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Instead, as noted by the Court:

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2006).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306 (2006).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C.A. § 1111, the VA must show 
by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See VAOPGCPREC 3- 
2003.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 
3.304, 3.306(b).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

Factual Background 

On enlistment in December 1991, the veteran's hearing was as 
follows and represents left ear hearing loss within the 
meaning of VA law and regulations.  38 C.F.R. § 3.385.




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
0
20
LEFT
10
5
0
15
40

In April 1992, the veteran's hearing was as follows and 
reflects left ear hearing loss within the meaning of VA law 
and regulations.  Id.  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
25
LEFT
5
10
5
15
40

In July 1995, the veteran's hearing was as follows and 
represents left ear hearing loss within the meaning of VA law 
and regulations.  Id.




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
20
30
LEFT
20
20
10
30
50

In March 1996, on separation, the veteran's hearing was as 
follows and represents left ear hearing loss within the 
meaning of VA law and regulations.  Id.  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
15
35
LEFT
10
10
10
5
40

In October 2003, the veteran was afforded a VA audiologic 
examination.  On examination, the veteran's hearing was as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
30
45
LEFT
110
15
10
35
55

Right ear speech discrimination was 96 percent and left ear 
speech discrimination was 94 percent.  The examiner diagnosed 
bilateral sensorineural impairment and opined that by 
history, the veteran's bilateral hearing loss was unrelated 
to service.  

Discussion

The veteran suffered from left ear hearing loss within the 
meaning of VA law and regulations on entry into service and 
continues to suffer from left ear hearing loss.  Id.  The 
veteran did not suffer from right ear hearing loss in service 
or on separation from service but does suffer from right ear 
hearing loss at this time.  Id.

Regarding his left ear hearing loss, the veteran cannot 
benefit from the presumption of soundness, as left ear 
hearing loss was clearly indicated on enlistment.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Furthermore, 
aggravation may not be conceded, as the competent evidence 
does not reflect that left ear hearing loss underwent an 
increase in severity during service.  Id.; 38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  The Board observes, indeed, that 
the veteran's left ear hearing loss was manifested by 40 
decibels at 4000 Hertz on entry into service and upon 
separation.  

Because left ear hearing loss was shown on enlistment and 
according to the examiner is not due to service, service 
connection for left ear hearing loss is denied.  38 C.F.R. 
§§ 3.303, 3.385.

Regarding the right ear, no hearing loss was apparent before, 
during, or on separation from service.  38 C.F.R. § 3.385.  
On examination in October 2003, however, the veteran did have 
right ear hearing loss.  Id.  The examiner who conducted the 
examination, however, opined that such hearing loss was 
unrelated to service.  As such, service connection for right 
ear hearing loss is not warranted.  Id.; 38 C.F.R. § 3.303.

The veteran might well believe that his currently shown 
bilateral hearing loss is related to service.  The Board, 
however, cannot credit the veteran's opinion in this matter, 
as he is not shown to possess any sort of relevant medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).

This is a case where the preponderance of the evidence weighs 
against the veteran's claim.  Pursuant to a comprehensive 
medical examination in October 2003, a VA examiner opined 
that the veteran's bilateral hearing loss was unrelated to 
service.  There is no competent evidence to the contrary.  As 
the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt rule is not for application.  
Ortiz, 274 F.3d at 1365; see also 38 U.S.C.A. § 5107.


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

The veteran's service-connected GERD was last examined in 
March 2003, well over four years ago.  The veteran asserts 
that his disability is worse than reflected in the March 2003 
VA medical examination report and that he experiences 
symptoms not reflected in the examination report.  Similarly, 
the veteran's service-connected traumatic injury of the right 
wrist was last examined in September 2003, almost four years 
ago.  The veteran's disability rating is based on a residuals 
scar, but the veteran asserts that he suffers from residuals 
in excess of the scar to include weakness of the right wrist.  
Because so much time has elapsed since these service-
connected disabilities have been examined, and because the 
veteran asserts that his disabilities have either worsened or 
worse than expressed in the medical examination reports, new 
examinations must be conducted as instructed below.  See 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's 
statutory duty to assist includes the duty to conduct a 
thorough and contemporaneous examination so that the 
evaluation of the claimed disability will be a fully informed 
one).  

As the veteran has not been apprised of effective dates 
consistent with the Court's holding in Dingess/Hartman, a 
corrective VCAA notice should be sent to him.

As well, the RO should associate with the claims file all VA 
treatment records from the Minneapolis VA Medical Center (MC) 
dated from December 3, 2002 to the present.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Send the veteran a corrective VCAA 
notice that apprises him of effective 
dates, as mandated by the Court in 
Dingess/Hartman.

2.  Associate with the claims file all 
clinical records from the Minneapolis VAMC 
dated from December 3, 2002 to the 
present.

3.  Schedule a VA medical examination or 
examinations to assess the current 
severity of the veteran's service-
connected GERD and traumatic right wrist 
injury.  Regarding each, the examiner 
should list all symptoms and 
manifestations associated with the 
disability and comment on the severity of 
each.  Regarding the latter, the examiner 
should be sure to enumerate all residuals 
associated with the in-service right wrist 
injury.  The examiner should review the 
claims file in conjunction with the 
examination and indicate in the 
examination report that the claims file 
was reviewed.

4.  Then, after undertaking a review of 
the entire record and undertaking any 
other indicated development, the RO should 
readjudicate the claims in light of all 
the evidence of record.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.  It must contain notice of all 
relevant actions taken on the claims, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for a response thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


